Case 1:19-cr-00373-PGG Document 30-2 Filed 08/16/19 Page 1 of 3




        Exhibit B
Case 1:19-cr-00373-PGG Document 30-2 Filed 08/16/19 Page 2 of 3




                                                          USAO373_00023740
                                                              FRANKLIN0168
Case 1:19-cr-00373-PGG Document 30-2 Filed 08/16/19 Page 3 of 3




                                                          USAO373_00023741
                                                              FRANKLIN0169
